DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 06/23/2022 and 06/09/2022 have been entered.

Claim Status
Claims 1, 4, 6-21 are currently presenting for examination.

This action has been made NON-FINAL.

Response to Arguments
Applicant's arguments filed on 06/09/2022 have been considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claims 6, 16 are objected to because of the following reasons: 
For claim 6, the phrase “before an end of programmed bit time” is recommended to be amended to “before an end of a programmed bit time” to avoid possible lack of antecedent basis issues.
For claim 16, the phrase “before the end of programmed bit time” is recommended to be amended to “before the end of the programmed bit time” to avoid possible lack of antecedent basis issues.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 15-21 contain the following subject matters which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention:
“wherein the collision logic to determine whether a collision occurred on the shared bus based on the detector output signal and based on whether a number of transmitted bits of the first signal is greater than the programmed value of the programmable bit time.” (claim 15)
“utilizing an output of the collision threshold detection process responsive to an end of the collision threshold detection process occurring before the end of programmed bit time.” (claim 16)
“ignoring an output of the collision threshold detection process responsive to a number of transmitted bits of the first signal being greater than the programmed bit time.” (claim 17)
“terminating the collision threshold detection process at least partially responsive to a number of transmitted bits of the first signal being greater than the programmed bit time.” (claim 18)
“generating a signal indicating collision detection responsive to a number of transmitted bits of the first signal being less than the programmed bit time.” (claim 19)
“generating a signal indicating no collision detection responsive to a number of transmitted bits of the first signal being greater than the programmed bit time.” (claim 20)
“terminating detecting the collision at least partially responsive to a number of transmitted bits of the first signal being greater than the programmed bit time.” (claim 21)
For example, the specification only states the following regarding programmable/programmed bit time:
“In some embodiments, a collision detection operation may be performed for a specified amount of time (e.g., beginning when signal transmission begins). More specifically, for example, a collision detection operation performed at a PHY may be initiated in response to the PHY transmitting a signal, and the collision detection operation may be performed for a specified bit time (e.g., a programmable bit time of N bits (e.g., 512 bits)) subsequent to initiating transmission. A specified amount of time may be, as non-limiting examples, in terms of time (e.g., microseconds, without limitation), bits/bytes, symbols, or clock cycles, without limitation. As non-limiting examples, an amount of time may be specified in combinational logic or control bit values stored at a control register. In some embodiments, a collision detection operation may be performed during data transmission (e.g., when transmit is enabled). In other embodiments, a collision detection operation may be limited to a specific amount of time may help to avoid collisions with future incoming signals. According to various embodiments, after expiration of a programmable bit time (e.g., 512 bits), the collision detection operation may be terminated (e.g., via failing to process and/or utilize a signal (e.g., an output of the signal detector) generated via the detection circuitry.” (Specification, paragraph 30-31)
“As noted above, in some embodiments, a collision detection operation may be performed during a specified amount of time during signal transmission (e.g., to avoid later collision that may cause packet loss). More specifically, for example, collision detection may be applied only within a specified bit time (e.g., first 512 bits) (e.g., started in response to signal transmission). In at least some of these embodiments, the remaining duration of signal transmission (e.g., after the 512 bit time) may be used for other signal detection, as a non-limiting example, other signal detection may include carrier signal detection.” (Specification, paragraph 41)
“As noted herein, according to some embodiments, collision detection may be performed during a specified amount of time (e.g., a programmable bit time) during signal transmission. Accordingly, in at least some of these embodiments, a bit count (i.e., a number of bits transmitted by circuitry 502) may be monitored and provided (e.g., via transmit circuitry 502) to collision logic 508. Upon a bit count being equal to a specified bit number (e.g., 512), a collision detection operation may be terminated. More specifically, in response to signal transmission by a PHY (i.e., the start of signal transmission, responsive to the asserted transmit enable TxEn signal from MAC 108), a collision detection operation may be initiated at the PHY, and bits transmitted by transmit circuitry 502 may be monitored and counted by collision logic 508 in a bit count that represents the number of bits transmitted while collision logic 508 is counting. Upon the bit count being equal to a specified bit number (e.g., 512), a collision detection operation may be terminated (e.g., via failing to process and/or utilize a signal (e.g., signal det_out) within signal detector 506).” (Specification, paragraph 50)
Simply put, the specification only describes performing collision detection for a specified amount of time (programmed bit time) and terminating collision detection when such time expires.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Leung, US 6,185,195 in view of Daines, US 6,192,422 and Zimmerman, “IEEE P802.3cg 10Mb/s Single Pair Ethernet: A guide”.

For claim 1. Leung teaches: A method of operating a physical layer (PHY) of a network (Leung, column 15, line 43 to column 16, line 34, what is being discussed is clearly in the physical layer; column 16, line 44-51, “Although the exemplary embodiment is directed toward a fax communication system operating in a half-duplex manner over the PSTN, the inventive concept is applicable toward any communications between multiple devices using a half-duplex communication system.”) comprising: 
transmitting a first signal from a node to a shared bus; (Leung, column 15, line 43 to column 16, line 34, “The collision detector then begins transmitting the message to the fax machine at step 232.”; fig 6 shows collision detector communicates with fax machine via communication channel 134, since the claim language doesn’t identify with who the bus is shared, communication channel 134 is a shared bus since it is shared between collision detector and fax machine)
observing, before an end of a time, a second signal that is at the shared bus, the second signal different than the first signal; comparing the observed second signal to a first threshold value and a second threshold value, the second threshold value lower than the first threshold value; and detecting a collision on the shared bus in response to the observed second signal being greater than the first threshold value or less than the second threshold value, (Leung, column 15, line 16 to column 16, line 34, “During transmission of the message when a message collision is possible, controller 144 commands signal parameter estimator 148 into the monitor mode. In this mode, signal parameter estimator 148 measures the energy of the signal on reverse channel 130… Decision circuit 150 receives the data bits from fax pump 146, recalls the threshold values corresponding to each data bit being transmitted, and compares the combined energy value from summer 152 to the threshold values. If the combined energy value falls within the threshold range, decision circuit 150 declares no message collision has occurred. If the combined energy value falls outside the threshold range, decision circuit 150 declares that there is a high likelihood of a message collision. As discussed previously, multiple sets of threshold values can be used to allow indication of a message collision with varying degree of confidence… The collision detector then enters into a loop to continually check for message collision during the transmission of the message. In the first step of the loop, the signal parameter estimator computes the values for various parameters of the signal on the reverse channel to determine the presence of an interfering signal on the communication channel at step 236… If the computed values are within the threshold values for these parameters, no message collision has occurred… If the collision detector detects the presence of an interfering signal on the communication channel during transmission of the message at step 238, the collision detector commands the fax pump to terminate the transmission at step 240.”; more details about the thresholds in column 12 line 54 to column 13, line 46, “The threshold values are selected such that the energy measurements of the echo alone will fall within the upper and lower thresholds. The four threshold values for each data bit form a threshold range for that bit. The energy signatures of the signal on the communication channel during subsequent message transmissions are compared against the two threshold ranges. If the signal on reverse channel 130 contains the echo and a response from fax machine 122, the energy signature of the echo plus the response will be different than the energy signature of the echo alone… By comparing the energy signature of the echo plus the response to the threshold range for the data bit being transmitted, a message collision can be determined if the measured energy signature falls outside the threshold range. Multiple threshold ranges comprised of additional upper and lower threshold values can also be used to allow detection of message collisions with varying degree of confidence.”)
Leung doesn’t teach: the time is a programmed bit time, wherein the programmed bit time is less than a bit time for transmission of the first signal to the shared bus.
Daines from the same or similar fields of endeavor teaches: the time is a programmed bit time, wherein the programmed bit time is less than a bit time for transmission of the first signal to the shared bus. (Daines, column 2, line 29 to column 3, line 21, “The Ethernet specification defines the maximum allowable collision window to be 512 bit times… Stated another way, the network's collision window must be less than or equal to the slot time. A maximum collision window is specified because, under the CMSA/CD rules, a node only detect collisions while it is sending a frame… As described above, a node is assured of detecting a collision only during the time it is transmitting a minimum-sized frame. This is the slot time, which is specified to be 512 bit times. The maximum allowable collision window is thus also 512 bit times. As the network speed increases from 10 to 100 to 1000 Mbps, the slot time required to transmit 512 bits decreases by a factor of 100 to 512 nanoseconds. Because of the signal propagation delay, the maximum allowable network diameter must be reduced accordingly, or the nature of the network makeup itself must be changed, to ensure that collisions are detected within the reduced slot time.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Daines into Leung, since Leung suggests a technique for detecting collision during signal transmission, and Daines suggests the beneficial way of performing such collision detection during a collision window which is less than or equal to the signal transmission time since a node is assured of detecting a collision only during the time it is transmitting a signal (Daines, column 2, line 29 to column 3, line 21) in the analogous art of communication.
Leung doesn’t explicitly teach a physical layer (PHY) of a 10 megabits per second (Mbps) Single Pair Ethernet (10SPE) network.
Zimmerman from the same or similar fields of endeavor teaches: a physical layer (PHY) of a 10 megabits per second (Mbps) Single Pair Ethernet (10SPE) network (Zimmerman, page 3, 16, 19, 32-33, 10SPE system with PHY supporting half duplex communication and collision detecting)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Zimmerman into Leung and Daines, since Leung suggests a technique for detecting collision in half-duplex system, and Zimmerman suggests the beneficial way of having such system to be 10SPE since 10SPE is a system with PHY supporting half duplex communication and collision detecting (Zimmerman, page 3, 16, 19, 32-33) in the analogous art of communication.

Claims 4, 6-11, 13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Leung, US 6,185,195 in view of Daines, US 6,192,422 and Zimmerman, “IEEE P802.3cg 10Mb/s Single Pair Ethernet: A guide” and Dafesh, US 2017/0111069.

For claim 4. Leung, Daines, and Zimmerman disclose all the limitations of claim 1, and Leung further teaches: wherein comparing the observed second signal to the first threshold value and to the second threshold value comprises comparing an amplitude of a differential signal to the first threshold value and to the second threshold value. (Leung, column 12 line 54 to column 13, line 46, “The threshold values are selected such that the energy measurements of the echo alone will fall within the upper and lower thresholds… If the signal on reverse channel 130 contains the echo and a response from fax machine 122, the energy signature of the echo plus the response will be different than the energy signature of the echo alone… By comparing the energy signature of the echo plus the response to the threshold range for the data bit being transmitted, a message collision can be determined if the measured energy signature falls outside the threshold range. Multiple threshold ranges comprised of additional upper and lower threshold values can also be used to allow detection of message collisions with varying degree of confidence.”; energy (energy signature) indicates signal amplitude; column 3, line 36-44, “In an exemplary fax communication system which utilizes a standard PSTN communication system, the communication channel is typically an RJ-11 interface. The RJ-11 interface is known in the art and is composed of a pair of wire for carrying a differential signal. The use of a differential signal improves performance because of the superior noise immunity over a single-ended signal. The RJ-11 interface carries all communications between the fax machines on the same wire pair.”)
Even though Leung implicitly teaches an amplitude of a differential signal as discussed above, as a show of good faith to compact prosecution, Examiner had also provided prior art to explicitly teaches it.
Dafesh from the same or similar fields of endeavor teaches: an amplitude of a differential signal (Dafesh, paragraph 161-166, “residual computation circuit 215 can be configured to receive the average amplitude of the signal from amplitude averager 213, can be configured to receive the amplitude of the signal (optionally delayed by delay circuit 214) from envelope detector 212, and can be configured to subtract the amplitude from the average amplitude to obtain an amplitude residual… arithmetic circuit 216 illustrated in FIG. 2A can be configured so as to receive the amplitude residual from residual computation circuit 215 and can be configured, based upon an absolute value of the amplitude residual being less than or equal to a first threshold, to input the received signal into an interference suppression algorithm… For example, in some embodiments, arithmetic circuit 216 illustrated in FIG. 2A can be configured to bypass the interference suppression algorithm, e.g., can be configured to bypass interference suppression circuit 120 illustrated in FIGS. 1A-1B, based upon the absolute value of the amplitude residual being greater than the first threshold… Optionally, arithmetic circuit 216 can be configured to bypass the interference suppression algorithm based upon the absolute value of the amplitude being less than a second threshold.”; interference suppression algorithm is bypassed when absolute value of the amplitude of signal is greater than first threshold or less than second threshold which means interference suppression algorithm is ran when absolute value of the amplitude of signal is smaller than first threshold or greater than second threshold; running interference suppression algorithm means that there is interference, collision detected”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Dafesh into Leung, Daines and Zimmerman, since Leung suggests a technique for detecting collision by comparing signal with thresholds, and Dafesh suggests the beneficial way of detecting and suppressing such collision by comparing an absolute value of an amplitude of such signal with thresholds to improve the efficiency and accuracy of such detecting, suppressing (Dafesh, paragraph 12) in the analogous art of communication.

For claim 6. Leung teaches: A method of operating a physical layer (PHY) (Leung, column 15, line 43 to column 16, line 34, what is being discussed is clearly in the physical layer; column 16, line 44-51, “Although the exemplary embodiment is directed toward a fax communication system operating in a half-duplex manner over the PSTN, the inventive concept is applicable toward any communications between multiple devices using a half-duplex communication system.”), comprising:
transmitting a first signal to a shared bus; (Leung, column 15, line 43 to column 16, line 34, “The collision detector then begins transmitting the message to the fax machine at step 232.”; fig 6 shows collision detector communicates with fax machine via communication channel 134, since the claim language doesn’t identify with who the bus is shared, communication channel 134 is a shared bus since it is shared between collision detector and fax machine)
and performing a collision threshold detection process responsive to the transmitting the first signal, the collision threshold detection process including: observing, before an end of a time an amplitude of a second signal at the shared bus, the second signal different than the first signal; comparing the observed amplitude of the second signal to a first threshold value and to a second threshold value, the second threshold value lower than the first threshold value; and determining whether a collision occurred responsive to the observed amplitude of the second signal being greater than the first threshold value or being less than the second threshold value. (Leung, column 15, line 16 to column 16, line 34, “During transmission of the message when a message collision is possible, controller 144 commands signal parameter estimator 148 into the monitor mode. In this mode, signal parameter estimator 148 measures the energy of the signal on reverse channel 130… Decision circuit 150 receives the data bits from fax pump 146, recalls the threshold values corresponding to each data bit being transmitted, and compares the combined energy value from summer 152 to the threshold values. If the combined energy value falls within the threshold range, decision circuit 150 declares no message collision has occurred. If the combined energy value falls outside the threshold range, decision circuit 150 declares that there is a high likelihood of a message collision. As discussed previously, multiple sets of threshold values can be used to allow indication of a message collision with varying degree of confidence… The collision detector then enters into a loop to continually check for message collision during the transmission of the message. In the first step of the loop, the signal parameter estimator computes the values for various parameters of the signal on the reverse channel to determine the presence of an interfering signal on the communication channel at step 236… If the computed values are within the threshold values for these parameters, no message collision has occurred… If the collision detector detects the presence of an interfering signal on the communication channel during transmission of the message at step 238, the collision detector commands the fax pump to terminate the transmission at step 240.”; more details about the thresholds in column 12 line 54 to column 13, line 46, “The threshold values are selected such that the energy measurements of the echo alone will fall within the upper and lower thresholds. The four threshold values for each data bit form a threshold range for that bit. The energy signatures of the signal on the communication channel during subsequent message transmissions are compared against the two threshold ranges. If the signal on reverse channel 130 contains the echo and a response from fax machine 122, the energy signature of the echo plus the response will be different than the energy signature of the echo alone… By comparing the energy signature of the echo plus the response to the threshold range for the data bit being transmitted, a message collision can be determined if the measured energy signature falls outside the threshold range. Multiple threshold ranges comprised of additional upper and lower threshold values can also be used to allow detection of message collisions with varying degree of confidence.”; energy (energy signature) indicates signal amplitude; there is also prior art Dafesh below to explicitly teaches signal amplitude)
Leung doesn’t teach: the time is a programmed bit time, wherein the programmed bit time is less than a bit time for transmission of the first signal to the shared bus.
Daines from the same or similar fields of endeavor teaches: the time is a programmed bit time, wherein the programmed bit time is less than a bit time for transmission of the first signal to the shared bus. (Daines, column 2, line 29 to column 3, line 21, “The Ethernet specification defines the maximum allowable collision window to be 512 bit times… Stated another way, the network's collision window must be less than or equal to the slot time. A maximum collision window is specified because, under the CMSA/CD rules, a node only detect collisions while it is sending a frame… As described above, a node is assured of detecting a collision only during the time it is transmitting a minimum-sized frame. This is the slot time, which is specified to be 512 bit times. The maximum allowable collision window is thus also 512 bit times. As the network speed increases from 10 to 100 to 1000 Mbps, the slot time required to transmit 512 bits decreases by a factor of 100 to 512 nanoseconds. Because of the signal propagation delay, the maximum allowable network diameter must be reduced accordingly, or the nature of the network makeup itself must be changed, to ensure that collisions are detected within the reduced slot time.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Daines into Leung, since Leung suggests a technique for detecting collision during signal transmission, and Daines suggests the beneficial way of performing such collision detection during a collision window which is less than or equal to the signal transmission time since a node is assured of detecting a collision only during the time it is transmitting a signal (Daines, column 2, line 29 to column 3, line 21) in the analogous art of communication.
Leung doesn’t explicitly teach: a single pair Ethernet physical layer (PHY).
Zimmerman from the same or similar fields of endeavor teaches: a single pair Ethernet physical layer (PHY) (Zimmerman, page 3, 16, 19, 32-33, 10SPE system with PHY supporting half duplex communication and collision detecting)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Zimmerman into Leung, since Leung suggests a technique for detecting collision in half-duplex system, and Zimmerman suggests the beneficial way of having such system to be 10SPE since 10SPE is a system with PHY supporting half duplex communication and collision detecting (Zimmerman, page 3, 16, 19, 32-33) in the analogous art of communication.
Even though Leung implicitly teaches an amplitude of signal since energy (energy signature) indicates signal amplitude as discussed above, as a show of good faith to compact prosecution, Examiner had also provided prior art below to explicitly teach it.
Dafesh from the same or similar fields of endeavor teaches: an amplitude of signal (Dafesh, paragraph 161-166, “residual computation circuit 215 can be configured to receive the average amplitude of the signal from amplitude averager 213, can be configured to receive the amplitude of the signal (optionally delayed by delay circuit 214) from envelope detector 212, and can be configured to subtract the amplitude from the average amplitude to obtain an amplitude residual… arithmetic circuit 216 illustrated in FIG. 2A can be configured so as to receive the amplitude residual from residual computation circuit 215 and can be configured, based upon an absolute value of the amplitude residual being less than or equal to a first threshold, to input the received signal into an interference suppression algorithm… For example, in some embodiments, arithmetic circuit 216 illustrated in FIG. 2A can be configured to bypass the interference suppression algorithm, e.g., can be configured to bypass interference suppression circuit 120 illustrated in FIGS. 1A-1B, based upon the absolute value of the amplitude residual being greater than the first threshold… Optionally, arithmetic circuit 216 can be configured to bypass the interference suppression algorithm based upon the absolute value of the amplitude being less than a second threshold.”; interference suppression algorithm is bypassed when absolute value of the amplitude of signal is greater than first threshold or less than second threshold which means interference suppression algorithm is ran when absolute value of the amplitude of signal is smaller than first threshold or greater than second threshold; running interference suppression algorithm means that there is interference, collision detected”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Dafesh into Leung, Daines and Zimmerman, since Leung suggests a technique for detecting collision by comparing signal with thresholds, and Dafesh suggests the beneficial way of detecting and suppressing such collision by comparing an absolute value of an amplitude of such signal with thresholds to improve the efficiency and accuracy of such detecting, suppressing (Dafesh, paragraph 12) in the analogous art of communication.

For claim 7. Leung, Daines, Zimmerman and Dafesh disclose all the limitations of claim 6, and Leung further teaches: wherein observing the amplitude of the second signal comprises observing the amplitude of a differential signal. (Leung, column 12 line 54 to column 13, line 46, “The threshold values are selected such that the energy measurements of the echo alone will fall within the upper and lower thresholds… If the signal on reverse channel 130 contains the echo and a response from fax machine 122, the energy signature of the echo plus the response will be different than the energy signature of the echo alone… By comparing the energy signature of the echo plus the response to the threshold range for the data bit being transmitted, a message collision can be determined if the measured energy signature falls outside the threshold range. Multiple threshold ranges comprised of additional upper and lower threshold values can also be used to allow detection of message collisions with varying degree of confidence.”; energy (energy signature) indicates signal amplitude (absolute value of signal amplitude); column 3, line 36-44, “In an exemplary fax communication system which utilizes a standard PSTN communication system, the communication channel is typically an RJ-11 interface. The RJ-11 interface is known in the art and is composed of a pair of wire for carrying a differential signal. The use of a differential signal improves performance because of the superior noise immunity over a single-ended signal. The RJ-11 interface carries all communications between the fax machines on the same wire pair.”)
Even though Leung implicitly teaches an amplitude of a signal as discussed above, as a show of good faith to compact prosecution, Examiner had also provided prior art to explicitly teaches it.
Dafesh from the same or similar fields of endeavor teaches: an amplitude of a signal (Dafesh, paragraph 161-166, “residual computation circuit 215 can be configured to receive the average amplitude of the signal from amplitude averager 213, can be configured to receive the amplitude of the signal (optionally delayed by delay circuit 214) from envelope detector 212, and can be configured to subtract the amplitude from the average amplitude to obtain an amplitude residual… arithmetic circuit 216 illustrated in FIG. 2A can be configured so as to receive the amplitude residual from residual computation circuit 215 and can be configured, based upon an absolute value of the amplitude residual being less than or equal to a first threshold, to input the received signal into an interference suppression algorithm… For example, in some embodiments, arithmetic circuit 216 illustrated in FIG. 2A can be configured to bypass the interference suppression algorithm, e.g., can be configured to bypass interference suppression circuit 120 illustrated in FIGS. 1A-1B, based upon the absolute value of the amplitude residual being greater than the first threshold… Optionally, arithmetic circuit 216 can be configured to bypass the interference suppression algorithm based upon the absolute value of the amplitude being less than a second threshold.”; interference suppression algorithm is bypassed when absolute value of the amplitude of signal is greater than first threshold or less than second threshold which means interference suppression algorithm is ran when absolute value of the amplitude of signal is smaller than first threshold or greater than second threshold; running interference suppression algorithm means that there is interference, collision detected”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Dafesh into Leung, Daines and Zimmerman since Leung suggests a technique for detecting collision by comparing signal with thresholds, and Dafesh suggests the beneficial way of detecting and suppressing such collision by comparing an absolute value of an amplitude of such signal with thresholds to improve the efficiency and accuracy of such detecting, suppressing (Dafesh, paragraph 12) in the analogous art of communication.

For claim 8. Leung, Daines, Zimmerman and Dafesh disclose all the limitations of claim 6, and Leung further teaches: wherein performing collision threshold detection process comprises: during a first phase of the time: programming a signal detector of the PHY to the first threshold value; and comparing, via the signal detector, the amplitude of the second signal to the first threshold value, and during a second phase of the time: programming the signal detector of the PHY to the second threshold value; and comparing, via the signal detector, the amplitude of the second signal to the second threshold value. (Leung, column 15, line 16 to column 16, line 34, “During transmission of the message when a message collision is possible, controller 144 commands signal parameter estimator 148 into the monitor mode. In this mode, signal parameter estimator 148 measures the energy of the signal on reverse channel 130… Decision circuit 150 receives the data bits from fax pump 146, recalls the threshold values corresponding to each data bit being transmitted, and compares the combined energy value from summer 152 to the threshold values. If the combined energy value falls within the threshold range, decision circuit 150 declares no message collision has occurred. If the combined energy value falls outside the threshold range, decision circuit 150 declares that there is a high likelihood of a message collision. As discussed previously, multiple sets of threshold values can be used to allow indication of a message collision with varying degree of confidence… The collision detector then enters into a loop to continually check for message collision during the transmission of the message. In the first step of the loop, the signal parameter estimator computes the values for various parameters of the signal on the reverse channel to determine the presence of an interfering signal on the communication channel at step 236… If the computed values are within the threshold values for these parameters, no message collision has occurred… If the collision detector detects the presence of an interfering signal on the communication channel during transmission of the message at step 238, the collision detector commands the fax pump to terminate the transmission at step 240.”; more details about the thresholds in column 12 line 54 to column 13, line 46, “The threshold values are selected such that the energy measurements of the echo alone will fall within the upper and lower thresholds. The four threshold values for each data bit form a threshold range for that bit. The energy signatures of the signal on the communication channel during subsequent message transmissions are compared against the two threshold ranges. If the signal on reverse channel 130 contains the echo and a response from fax machine 122, the energy signature of the echo plus the response will be different than the energy signature of the echo alone… By comparing the energy signature of the echo plus the response to the threshold range for the data bit being transmitted, a message collision can be determined if the measured energy signature falls outside the threshold range. Multiple threshold ranges comprised of additional upper and lower threshold values can also be used to allow detection of message collisions with varying degree of confidence.”; energy (energy signature) indicates signal amplitude; there is also prior art Dafesh below to explicitly teaches signal amplitude)
Leung doesn’t teach: the time is the programmed bit time.
Daines from the same or similar fields of endeavor teaches: the time is the programmed bit time. (Daines, column 2, line 29 to column 3, line 21, “The Ethernet specification defines the maximum allowable collision window to be 512 bit times… Stated another way, the network's collision window must be less than or equal to the slot time. A maximum collision window is specified because, under the CMSA/CD rules, a node only detect collisions while it is sending a frame… As described above, a node is assured of detecting a collision only during the time it is transmitting a minimum-sized frame. This is the slot time, which is specified to be 512 bit times. The maximum allowable collision window is thus also 512 bit times. As the network speed increases from 10 to 100 to 1000 Mbps, the slot time required to transmit 512 bits decreases by a factor of 100 to 512 nanoseconds. Because of the signal propagation delay, the maximum allowable network diameter must be reduced accordingly, or the nature of the network makeup itself must be changed, to ensure that collisions are detected within the reduced slot time.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Daines into Leung, Zimmerman and Dafesh, since Leung suggests a technique for detecting collision during signal transmission, and Daines suggests the beneficial way of performing such collision detection during a collision window which is less than or equal to the signal transmission time since a node is assured of detecting a collision only during the time it is transmitting a signal (Daines, column 2, line 29 to column 3, line 21) in the analogous art of communication.
Even though Leung implicitly teaches an amplitude of signal since energy (energy signature) indicates signal amplitude as discussed above, as a show of good faith to compact prosecution, Examiner had also provided prior art below to explicitly teach it.
Dafesh from the same or similar fields of endeavor teaches: an amplitude of signal (Dafesh, paragraph 161-166, “residual computation circuit 215 can be configured to receive the average amplitude of the signal from amplitude averager 213, can be configured to receive the amplitude of the signal (optionally delayed by delay circuit 214) from envelope detector 212, and can be configured to subtract the amplitude from the average amplitude to obtain an amplitude residual… arithmetic circuit 216 illustrated in FIG. 2A can be configured so as to receive the amplitude residual from residual computation circuit 215 and can be configured, based upon an absolute value of the amplitude residual being less than or equal to a first threshold, to input the received signal into an interference suppression algorithm… For example, in some embodiments, arithmetic circuit 216 illustrated in FIG. 2A can be configured to bypass the interference suppression algorithm, e.g., can be configured to bypass interference suppression circuit 120 illustrated in FIGS. 1A-1B, based upon the absolute value of the amplitude residual being greater than the first threshold… Optionally, arithmetic circuit 216 can be configured to bypass the interference suppression algorithm based upon the absolute value of the amplitude being less than a second threshold.”; interference suppression algorithm is bypassed when absolute value of the amplitude of signal is greater than first threshold or less than second threshold which means interference suppression algorithm is ran when absolute value of the amplitude of signal is smaller than first threshold or greater than second threshold; running interference suppression algorithm means that there is interference, collision detected”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Dafesh into Leung, Daines and Zimmerman, since Leung suggests a technique for detecting collision by comparing signal with thresholds, and Dafesh suggests the beneficial way of detecting and suppressing such collision by comparing an absolute value of an amplitude of such signal with thresholds to improve the efficiency and accuracy of such detecting, suppressing (Dafesh, paragraph 12) in the analogous art of communication.

For claim 9. Leung teaches: A physical layer (PHY) device, (Leung, column 15, line 43 to column 16, line 34, what is being discussed is clearly in the physical layer; column 16, line 44-51, “Although the exemplary embodiment is directed toward a fax communication system operating in a half-duplex manner over the PSTN, the inventive concept is applicable toward any communications between multiple devices using a half-duplex communication system.”) comprising: 
a transmitter to transmit a first signal via a shared bus; (Leung, column 15, line 43 to column 16, line 34, “The collision detector then begins transmitting the message to the fax machine at step 232.”; fig 6 shows collision detector communicates with fax machine via communication channel 134, since the claim language doesn’t identify with who the bus is shared, communication channel 134 is a shared bus since it is shared between collision detector and fax machine)
a signal detector to: observe a second signal at a shared bus; compare an amplitude of the observed second signal to a first threshold value during a first phase of a time and to a second threshold value during a second phase of the time, the second phase subsequent to the first phase; and generate a detector output signal based on comparison of the amplitude of the observed second signal to the first threshold value and to the second threshold value, and collision logic coupled to the signal detector and to: receive the detector output signal; and determine whether a collision occurred on the shared bus based on the detector output signal. (Leung, column 15, line 16 to column 16, line 34, “During transmission of the message when a message collision is possible, controller 144 commands signal parameter estimator 148 into the monitor mode. In this mode, signal parameter estimator 148 measures the energy of the signal on reverse channel 130… Decision circuit 150 receives the data bits from fax pump 146, recalls the threshold values corresponding to each data bit being transmitted, and compares the combined energy value from summer 152 to the threshold values. If the combined energy value falls within the threshold range, decision circuit 150 declares no message collision has occurred. If the combined energy value falls outside the threshold range, decision circuit 150 declares that there is a high likelihood of a message collision. As discussed previously, multiple sets of threshold values can be used to allow indication of a message collision with varying degree of confidence… The collision detector then enters into a loop to continually check for message collision during the transmission of the message. In the first step of the loop, the signal parameter estimator computes the values for various parameters of the signal on the reverse channel to determine the presence of an interfering signal on the communication channel at step 236… If the computed values are within the threshold values for these parameters, no message collision has occurred… If the collision detector detects the presence of an interfering signal on the communication channel during transmission of the message at step 238, the collision detector commands the fax pump to terminate the transmission at step 240.”; more details about the thresholds in column 12 line 54 to column 13, line 46, “The threshold values are selected such that the energy measurements of the echo alone will fall within the upper and lower thresholds. The four threshold values for each data bit form a threshold range for that bit. The energy signatures of the signal on the communication channel during subsequent message transmissions are compared against the two threshold ranges. If the signal on reverse channel 130 contains the echo and a response from fax machine 122, the energy signature of the echo plus the response will be different than the energy signature of the echo alone… By comparing the energy signature of the echo plus the response to the threshold range for the data bit being transmitted, a message collision can be determined if the measured energy signature falls outside the threshold range. Multiple threshold ranges comprised of additional upper and lower threshold values can also be used to allow detection of message collisions with varying degree of confidence.”; energy (energy signature) indicates signal amplitude; there is also prior art Dafesh below to explicitly teaches signal amplitude)
Leung doesn’t teach: the time is a programmable bit time, wherein a programmed value of the programmable bit time is less than a bit time for transmission of the first signal to the shared bus.
Daines from the same or similar fields of endeavor teaches: the time is a programmable bit time, wherein a programmed value of the programmable bit time is less than a bit time for transmission of the first signal to the shared bus. (Daines, column 2, line 29 to column 3, line 21, “The Ethernet specification defines the maximum allowable collision window to be 512 bit times… Stated another way, the network's collision window must be less than or equal to the slot time. A maximum collision window is specified because, under the CMSA/CD rules, a node only detect collisions while it is sending a frame… As described above, a node is assured of detecting a collision only during the time it is transmitting a minimum-sized frame. This is the slot time, which is specified to be 512 bit times. The maximum allowable collision window is thus also 512 bit times. As the network speed increases from 10 to 100 to 1000 Mbps, the slot time required to transmit 512 bits decreases by a factor of 100 to 512 nanoseconds. Because of the signal propagation delay, the maximum allowable network diameter must be reduced accordingly, or the nature of the network makeup itself must be changed, to ensure that collisions are detected within the reduced slot time.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Daines into Leung, since Leung suggests a technique for detecting collision during signal transmission, and Daines suggests the beneficial way of performing such collision detection during a collision window which is less than or equal to the signal transmission time since a node is assured of detecting a collision only during the time it is transmitting a signal (Daines, column 2, line 29 to column 3, line 21) in the analogous art of communication.
Leung doesn’t explicitly teach a physical layer (PHY).
Zimmerman from the same or similar fields of endeavor teaches: a physical layer (PHY) (Zimmerman, page 3, 16, 19, 32-33, 10SPE system with PHY supporting half duplex communication and collision detecting)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Zimmerman into Leung and Daines, since Leung suggests a technique for detecting collision in half-duplex system, and Zimmerman suggests the beneficial way of having such system to be 10SPE since 10SPE is a system with PHY supporting half duplex communication and collision detecting (Zimmerman, page 3, 16, 19, 32-33) in the analogous art of communication.
Even though Leung implicitly teaches an amplitude of a signal since energy (energy signature) indicates signal amplitude as discussed above, as a show of good faith to compact prosecution, Examiner had also provided prior art below to explicitly teach it.
Dafesh from the same or similar fields of endeavor teaches: an amplitude of a signal (Dafesh, paragraph 161-166, “residual computation circuit 215 can be configured to receive the average amplitude of the signal from amplitude averager 213, can be configured to receive the amplitude of the signal (optionally delayed by delay circuit 214) from envelope detector 212, and can be configured to subtract the amplitude from the average amplitude to obtain an amplitude residual… arithmetic circuit 216 illustrated in FIG. 2A can be configured so as to receive the amplitude residual from residual computation circuit 215 and can be configured, based upon an absolute value of the amplitude residual being less than or equal to a first threshold, to input the received signal into an interference suppression algorithm… For example, in some embodiments, arithmetic circuit 216 illustrated in FIG. 2A can be configured to bypass the interference suppression algorithm, e.g., can be configured to bypass interference suppression circuit 120 illustrated in FIGS. 1A-1B, based upon the absolute value of the amplitude residual being greater than the first threshold… Optionally, arithmetic circuit 216 can be configured to bypass the interference suppression algorithm based upon the absolute value of the amplitude being less than a second threshold.”; interference suppression algorithm is bypassed when absolute value of the amplitude of signal is greater than first threshold or less than second threshold which means interference suppression algorithm is ran when absolute value of the amplitude of signal is smaller than first threshold or greater than second threshold; running interference suppression algorithm means that there is interference, collision detected”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Dafesh into Leung, Daines and Zimmerman, since Leung suggests a technique for detecting collision by comparing signal with thresholds, and Dafesh suggests the beneficial way of detecting and suppressing such collision by comparing an absolute value of an amplitude of such signal with thresholds to improve the efficiency and accuracy of such detecting, suppressing (Dafesh, paragraph 12) in the analogous art of communication.

For claim 10. Leung, Daines, Zimmerman and Dafesh disclose all the limitations of claim 9, and Leung further teaches: wherein the signal detector is to receive a control signal for programming at least one of the first threshold value or the second threshold value. (Leung, column 14, line 57 to column 15, line 42, “Decision circuit 150 is commanded into a train mode or a monitor mode by controller 144 through the control signal… In the train mode, decision circuit 150 monitors the combined energy values from summer 152 and equates the combined energy values to the data bits which resulted in the echo… Decision circuit 150 then creates two sets of threshold values, one set of threshold values for a digital zero transmission and another set of threshold values for a digital one transmission. Each set of threshold values contains an upper and a lower threshold value. The threshold values are a function of the predicted combined energy value for each bit being transmitted. The threshold values are then used later to determine the presence or absence of message collisions.”)

For claim 11. Leung, Daines, Zimmerman and Dafesh disclose all the limitations of claim 9, and Leung further teaches: comprising a calibration unit to convey one or more controls signals to the signal detector for setting at least one of the first threshold value or the second threshold value. (Leung, column 14, line 57 to column 15, line 42, “Decision circuit 150 is commanded into a train mode or a monitor mode by controller 144 through the control signal… In the train mode, decision circuit 150 monitors the combined energy values from summer 152 and equates the combined energy values to the data bits which resulted in the echo… Decision circuit 150 then creates two sets of threshold values, one set of threshold values for a digital zero transmission and another set of threshold values for a digital one transmission. Each set of threshold values contains an upper and a lower threshold value. The threshold values are a function of the predicted combined energy value for each bit being transmitted. The threshold values are then used later to determine the presence or absence of message collisions.”)

For claim 13. Leung, Daines, Zimmerman and Dafesh disclose all the limitations of claim 9, and Leung further teaches: wherein the signal detector is to detect incoming signals in a receive mode. (Leung, column 15, line 43 to column 16, line 34, “The collision detector then enters into a loop to continually check for message collision during the transmission of the message. In the first step of the loop, the signal parameter estimator computes the values for various parameters of the signal on the reverse channel to determine the presence of an interfering signal on the communication channel at step 236… If the computed values are within the threshold values for these parameters, no message collision has occurred… If the collision detector detects the presence of an interfering signal on the communication channel during transmission of the message at step 238, the collision detector commands the fax pump to terminate the transmission at step 240.”; more details about the thresholds in column 12 line 54 to column 13, line 46, “The threshold values are selected such that the energy measurements of the echo alone will fall within the upper and lower thresholds… If the signal on reverse channel 130 contains the echo and a response from fax machine 122, the energy signature of the echo plus the response will be different than the energy signature of the echo alone… By comparing the energy signature of the echo plus the response to the threshold range for the data bit being transmitted, a message collision can be determined if the measured energy signature falls outside the threshold range. Multiple threshold ranges comprised of additional upper and lower threshold values can also be used to allow detection of message collisions with varying degree of confidence.”)

For claim 16. Leung, Daines, Zimmerman and Dafesh disclose all the limitations of claim 6, and Leung further teaches: comprising: utilizing an output of the collision threshold detection process responsive to an end of the collision threshold detection process occurring before the end of the time. (Leung, column 15, line 16 to column 16, line 34, “During transmission of the message when a message collision is possible, controller 144 commands signal parameter estimator 148 into the monitor mode. In this mode, signal parameter estimator 148 measures the energy of the signal on reverse channel 130… Decision circuit 150 receives the data bits from fax pump 146, recalls the threshold values corresponding to each data bit being transmitted, and compares the combined energy value from summer 152 to the threshold values. If the combined energy value falls within the threshold range, decision circuit 150 declares no message collision has occurred. If the combined energy value falls outside the threshold range, decision circuit 150 declares that there is a high likelihood of a message collision. As discussed previously, multiple sets of threshold values can be used to allow indication of a message collision with varying degree of confidence… The collision detector then enters into a loop to continually check for message collision during the transmission of the message. In the first step of the loop, the signal parameter estimator computes the values for various parameters of the signal on the reverse channel to determine the presence of an interfering signal on the communication channel at step 236… If the computed values are within the threshold values for these parameters, no message collision has occurred… If the collision detector detects the presence of an interfering signal on the communication channel during transmission of the message at step 238, the collision detector commands the fax pump to terminate the transmission at step 240.”; more details about the thresholds in column 12 line 54 to column 13, line 46, “The threshold values are selected such that the energy measurements of the echo alone will fall within the upper and lower thresholds. The four threshold values for each data bit form a threshold range for that bit. The energy signatures of the signal on the communication channel during subsequent message transmissions are compared against the two threshold ranges. If the signal on reverse channel 130 contains the echo and a response from fax machine 122, the energy signature of the echo plus the response will be different than the energy signature of the echo alone… By comparing the energy signature of the echo plus the response to the threshold range for the data bit being transmitted, a message collision can be determined if the measured energy signature falls outside the threshold range. Multiple threshold ranges comprised of additional upper and lower threshold values can also be used to allow detection of message collisions with varying degree of confidence.”)
Leung doesn’t teach: the time is the programmed bit time.
Daines from the same or similar fields of endeavor teaches: the time is the programmed bit time. (Daines, column 2, line 29 to column 3, line 21, “The Ethernet specification defines the maximum allowable collision window to be 512 bit times… Stated another way, the network's collision window must be less than or equal to the slot time. A maximum collision window is specified because, under the CMSA/CD rules, a node only detect collisions while it is sending a frame… As described above, a node is assured of detecting a collision only during the time it is transmitting a minimum-sized frame. This is the slot time, which is specified to be 512 bit times. The maximum allowable collision window is thus also 512 bit times. As the network speed increases from 10 to 100 to 1000 Mbps, the slot time required to transmit 512 bits decreases by a factor of 100 to 512 nanoseconds. Because of the signal propagation delay, the maximum allowable network diameter must be reduced accordingly, or the nature of the network makeup itself must be changed, to ensure that collisions are detected within the reduced slot time.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Daines into Leung, Zimmerman and Dafesh since Leung suggests a technique for detecting collision during signal transmission, and Daines suggests the beneficial way of performing such collision detection during a collision window which is less than or equal to the signal transmission time since a node is assured of detecting a collision only during the time it is transmitting a signal (Daines, column 2, line 29 to column 3, line 21) in the analogous art of communication.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Leung, US 6,185,195 in view of Daines, US 6,192,422 and Zimmerman, “IEEE P802.3cg 10Mb/s Single Pair Ethernet: A guide” and Dafesh, US 2017/0111069 and further in view of Hatooka, US 2007/0069768.

For claim 12. Leung, Daines, Zimmerman and Dafesh disclose all the limitations of claim 9, however Leung doesn’t teach: wherein the signal detector includes: a first comparator to receive a differential signal including the second signal and generate a first detection signal; a second comparator to receive the differential signal including the second signal and generate a second detection signal; and an OR gate to receive the first detection signal and the second detection signal and generate the detector output signal. 
Hatooka from the same or similar fields of endeavor teaches: wherein the signal detector includes: a first comparator to receive a differential signal including the second signal and generate a first detection signal; a second comparator to receive the differential signal including the second signal and generate a second detection signal; and an OR gate to receive the first detection signal and the second detection signal and generate the detector output signal. (Hatooka, fig 7, paragraph 61-67, comparators 411, 412 receive differential signal, generate detection signals CM1, CM2 respectively; OR gate 413 receives CM1, CM2 and generate output signal CM)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hatooka into Leung, Daines, Zimmerman and Dafesh, since Leung suggests a technique for detecting signal, and Hatooka suggests the beneficial way of including comparators and OR gate into such technique to improve reliability in the detection (Hatooka, fig 7, paragraph 61-67) in the analogous art of communication.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Leung, US 6,185,195 in view of Daines, US 6,192,422 and Zimmerman, “IEEE P802.3cg 10Mb/s Single Pair Ethernet: A guide” and Dafesh, US 2017/0111069 and further in view of Aldana, US 2014/0073352.

For claim 14. Leung, Daines, Zimmerman and Dafesh disclose all the limitations of claim 9, and Leung further teaches: wherein the collision logic is to sample the detector output signal at a rate of substantially one sample per 10 nanoseconds. (Leung, column 15, line 43 to column 16, line 34, “The collision detector then enters into a loop to continually check for message collision during the transmission of the message. In the first step of the loop, the signal parameter estimator computes the values for various parameters of the signal on the reverse channel to determine the presence of an interfering signal on the communication channel at step 236… If the computed values are within the threshold values for these parameters, no message collision has occurred… If the collision detector detects the presence of an interfering signal on the communication channel during transmission of the message at step 238, the collision detector commands the fax pump to terminate the transmission at step 240.”; implicit since it’s well-known in the art that it’s desirable to sample signals at 10 ns or less)
Even though it’s well-known in the art that it’s desirable to sample signals at 10 ns or less, Examiner understands Applicants might not know such fact or might not be willing to admit to knowing such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior below to teach such fact.
Aldana from the same or similar fields of endeavor teaches: it’s desirable to sample signals at 10 ns or less (Aldana, paragraph 61, “In some embodiments, the first and/or the second signals may be received at the first or the second device with a sampling interval less than 10 ns. For example, signals may be received and sampled with sampling intervals of 0.1 ns, 1 ns, or 1.5 ns, etc. In one embodiment, timing measurements (e.g., TOD, TOA) may be expressed in units of 0.1 nanoseconds. It may be desirable to sample the received signals with sampling intervals less than 10 ns in order to take advantage of the higher bandwidth available in some 802.11 standards, such as 802.11ad and 802.11ac.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Aldana into Leung, Daines, Zimmerman and Dafesh since Leung suggests a technique for processing, sampling signals, and Aldana suggests the beneficial way of sampling the signals with sampling intervals less than 10 ns in order to take advantage of the higher bandwidth available in some standards (Aldana, paragraph 61) in the analogous art of communication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA HUYNH/Primary Examiner, Art Unit 2462